Citation Nr: 0030773	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1997 and May 1998 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was "brain tumors."

3.  A malignant tumor (carcinoma) of the brain is not shown 
to have been present in service, or for many years 
thereafter.

4.  The veteran's fatal carcinoma of the brain is not shown 
to have been related to any incident of the veteran's 
military service, to include exposure to Agent Orange in the 
Republic of Vietnam.

5.  At the time of the veteran's death, service connection 
had not been established for any disability.

6.  The veteran did not die as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  Carcinoma of the brain was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to cause the 
veteran's death as a result of carcinoma of the brain.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of service administrative records discloses that the 
veteran was awarded the Vietnam Service Medal, presumably for 
service in the Republic of Vietnam.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of carcinoma 
of the brain.  When the veteran was examined for service in 
January 1966 he reported that he had had a tumor cut from his 
chest within the past 5 years.  At the time of the veteran's 
service separation examination in March 1970, he gave a 
history of a "tumor, growth, cyst or cancer."  Clinical 
evaluation conducted at that time was negative for evidence 
of brain cancer.  Examination revealed a 1-inch surgical scar 
on the right side of his chest and the physician noted that 
the veteran had had a cyst removed from his chest area.

In early April 1997, the veteran was seen in a private 
medical facility emergency room following his return from a 
Caribbean cruise.  At the time of admission, the veteran 
stated that, 5 days earlier, while in a hot tub, he had noted 
a "foul taste" in his mouth, in conjunction with confusion, 
and some difficulty speaking.  Reportedly, after 15 minutes, 
the veteran's confusion cleared and his speech became better.  
He did, however, remain dysphasic.  At the time of admission, 
it was unclear whether the veteran had become "worse" again, 
though his wife thought so.  Apparently, approximately 3 
weeks earlier, the veteran had experienced a brief episode of 
some confusion and foul taste, not associated with either a 
headache or speech changes.  The veteran stated that he had 
been in good health, though he was an ex-smoker.

On physical examination, the veteran's lungs were clear.  His 
heart displayed a regular sinus rhythm, with no murmur, and 
his carotids were full, without evidence of any bruit.  The 
veteran's abdomen was nontender, with no masses, organomegaly 
or icterus.  Neurological evaluation showed the veteran to be 
alert and well oriented, with a supple neck, and moderate 
dysphasia.  The veteran's cranial nerves were unremarkable, 
and there was no evidence of any nystagmus.  Motor evaluation 
revealed equal grasp and finger dexterity, though with a 
slight drift to the right, but normal gait and arm swing.  
Cerebellar evaluation showed good finger to nose, and tandem 
gait, and the Romberg test was negative.  Deep tendon 
reflexes were equal.  Computerized axial tomography of the 
veteran's head, performed both with and without contrast, 
showed a 3 by 4 centimeter enhancing mass in the left 
frontoparietal area, with some mass effect.  The clinical 
impression was brain tumor. 

Approximately 5 days later, a private neurosurgeon wrote that 
the veteran had been referred from the emergency room with a 
complaint of dysphagia and a "sense of a bad smell."  
Reportedly, a CT scan was performed, which revealed cerebral 
lesions, followed by an MRI scan which revealed 2 lesions of 
the veteran's left hemisphere, resulting in his referral to 
neurosurgery for further management.  In addition to 
dysphagia, the veteran had experienced trouble with reading 
and writing.  He did, however, appear to understand 
everything which was said to him.  At the time of evaluation, 
the veteran denied any headaches, and, apart from the sense 
of a "very bad smell," had no other complaints suggestive of 
a seizure disorder.

Physical examination was essentially unremarkable.  At the 
time of evaluation, the veteran displayed full visual fields, 
and no hemiparesis.  An MRI scan showed two cerebral lesions 
in the white matter and at the junction of the gray and white 
matter, accompanied by some surrounding edema.  There was, 
however, no evidence of any midline shift, and the 
multiplicity of lesions raised the possibility of metastatic 
disease, especially given the fact that the veteran had been 
a heavy smoker (1 pack a day) for many years until 
approximately 3 years ago.  More remote possibilities 
included certain inflammatory conditions, though that was 
quite low on the list.  An additional possibility was primary 
lymphoma "in the brain itself."

In a private radiation oncology consultation approximately 
one week later, it was noted that the veteran had developed 
aphasia and "what was felt to be confusion."  Apparently, he 
had experienced episodes of sudden speech abnormality and a 
change in taste which were thought to be evidence of mild 
seizures.  A brain CT scan reportedly revealed a left frontal 
brain lesion, while an MRI scan of the brain revealed a large 
mass in the left posterior parietal region, as well as 
another mass in the inferior left frontal lobe, and several 
small foci of increased signal enhancement in the region of 
the left basal ganglia, in conjunction with enhancement of 
the larger tumors, all consistent with multiple enhancing 
masses, most probably representative of metastatic lesions.  
The clinical impression was multifocal left brain metastases, 
with an unknown primary.

In early May 1997, the veteran was hospitalized at a private 
medical facility for complaints of vomiting and "an unstable 
gait."  At the time of admission, it was noted that the 
veteran had been well until March 1997, at which time he 
presented with a brief episode of confusion, foul taste, and 
nonfluent aphasia, the latter of which had been persistent 
since that time.  Apparently, the veteran had experienced a 
further episode at the end of March 1997.  At that time, he 
was noted to have two left-sided cerebral lesions with edema, 
for which he subsequently underwent radiation therapy for 
presumed metastases.

On physical examination, the veteran exhibited no fever or 
respiratory symptoms, and denied any weakness, incontinence 
or seizure activity.  There was, however, some evidence of 
minor tremor.  The veteran's eyes showed a slight increase in 
the optic cap on the right, somewhat more notable than on the 
left.  The veteran's gag reflex was intact, and his chest was 
clear.  On neurological evaluation, the veteran was alert, 
though he experienced some difficulty in following commands.  
Additionally noted was a nonfluent aphasia.  The veteran was 
unable to perform finger-to-nose, though motor evaluation was 
5/5 bilaterally, with some slight decrease in the right hand.  
Plantar reflexes were upgoing on the left, and equivocal on 
the right.  The clinical impression was metastatic disease.

At the time of a private infectious disease consultation in 
early May 1997, it was noted that the veteran's lesions were 
malignant, and that there was "no infectious etiology which 
should be pursued."

In a Death Certificate dated in June 1997, it was noted that 
the veteran died on June [redacted], 1997, and that the immediate 
cause of his death was "brain tumors," the inception of which 
preceded his death by a period of two months. 

In a private autopsy report of June 1997, it was noted that 
the veteran had presented in March of 1997 with episodes of 
confusion, foul taste, and nonfluent aphasia.  At that time, 
a CT scan of the veteran's head showed a left frontal mass.  
A subsequent MRI showed large masses in the left posterior 
parietal and left inferior frontal regions, as well as 
several small fossae in the region of the basal ganglia.  
Multiple enhancing masses were felt to be most consistent 
with metastases.  The veteran received radiation treatment 
for presumed metastatic carcinoma of the brain, following 
which he experienced a gradually deteriorating course with 
persistent aphasia and worsening right-sided weakness.  
Despite an extensive workup, no primary site for the 
veteran's malignancy was identified.  The veteran expired on 
June [redacted], 1997 at approximately 7 a.m.

Following autopsy, it was noted that clinically, the veteran 
was felt to have multiple brain lesions consistent with 
metastases.  Gross examination of the brain showed a tumor 
extending continuously from the left frontal to the left 
parietal lobe in an ill-defined diffuse manner.  Some areas 
showed a more nodular appearance, especially the left basal 
ganglia focus, simulating metastatic carcinoma.  Microscopic 
examination showed a primary central nervous system 
malignancy: glioblastoma multiforme and anaplastic 
gemistocytic astrocytoma.  Other findings from the post-
mortem examination were a mixed bacterial and aspergillus 
bronchopneumonia and an incidental hemangioma of the left 
adrenal gland.  The underlying cause of the veteran's death 
was glioblastoma multiforme.

In a statement of May 1998, a VA physician wrote that 
glioblastoma multiforme and gemistocytic astrocytoma were not 
included in the list of soft tissue sarcomas associated with 
exposure to Agent Orange.

In a statement of late January 1999, the veteran's private 
physician wrote that, following autopsy examination, the 
cause of the veteran's death was determined to be 
glioblastoma multiforme and anaplastic gemistocytic 
astrocytoma (a primary central nervous system malignancy).  
According to the veteran's primary physician, the cause of 
his malignant tumor "remained unknown."


Analysis

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal 
carcinoma of the brain was the result of his exposure to 
Agent Orange during his service in the Republic of Vietnam. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000)  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112,  1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may additionally 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  Chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (i.e., cancers of the lung, 
bronchus, larynx, or trachea) or soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
systemic angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericystoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
and glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of the tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  These diseases shall become manifest to a 
degree of 10 percent or more any time after service, except 
that chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service. 
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2000).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed, when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a malignant tumor of the brain.  While at service 
separation in March 1970, the veteran gave a history of a 
"tumor" or "cyst," this apparently referred to a "cyst" on 
the veteran's chest which had been removed prior to his 
military service.  The earliest clinical indication of the 
presence of carcinoma of the brain (or of cancer of any kind) 
is revealed by medical records dated in April and May 1997, 
which records place the inception of the veteran's fatal 
cancer no earlier than March 1997, fully 27 years following 
the veteran's discharge from service.  

The Board notes that, following an autopsy in June 1997, 
there was noted the presence of glioblastoma multiforme and 
anaplastic gemistocytic astrocytoma.  Other findings 
following post-mortem examination included mixed bacterial 
and aspergillus bronchopneumonia, as well as incidental 
hemangioma of the left adrenal gland.  In the opinion of the 
examining physician, the "underlying cause" of the veteran's 
death was glioblastoma multiforme.  

The Board observes that, in correspondence of late January 
1999, one of the veteran's private physicians wrote that, 
following autopsy examination, the cause of the veteran's 
death was determined to be glioblastoma multiforme and 
anaplastic gemistocytic astrocytoma (a primary central 
nervous system malignancy).  The veteran's private physician 
further commented that the "cause of the veteran's malignant 
tumor remained unknown."

As noted above, the appellant is of the opinion that the 
veteran's fatal brain cancer was in some way related to his 
exposure to Agent Orange in the Republic of Vietnam.  
However, there currently exists no evidence that this is, in 
fact, the case.  While the veteran had served in Vietnam 
during the presumption period for exposure to Agent Orange, 
the brain tumors, glioblastoma multiforme and gemistocytic 
astrocytoma, are not listed under 38 C.F.R. § 3.309(e).  
Therefore, in this case, the presumption is not available.  
Further, there is no competent medical evidence in the record 
on appeal of an etiological link or nexus between the brain 
tumors and his military service.  The only evidence 
supporting the appellant's claim consist of her own 
allegation that his brain tumors were caused by exposure to 
Agent Orange.  Although the Board is sympathetic to her 
situation, her lay belief or opinion on the medical cause of 
the veteran's fatal condition cannot qualify as a competent 
medical opinion concerning direct or secondary causation.  

Thus, the malignant brain tumor which resulted in the 
veteran's death was first manifest approximately 27 years 
after his release from military service and is not listed 
under 38 C.F.R. § 3.309(e), and there is competent medical 
evidence which confirms that the cause of the veteran's 
malignant tumor is unknown.  Under such circumstances, no 
reasonable possibility exists that further efforts by VA to 
assist the appellant would aid in substantiating her claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)(1)).  Accordingly, the appellant's claim 
for service connection for the cause of the veteran's death 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
